PER CURIAM.
By this appeal and cross-assignment of error, the court is called upon to review the propriety of an order transferring a claim of lien to bond and the denial of a motion for summary judgment in favor of the original plaintiff-mortgagee.
We affirm all the action of the trial judge here under review, save and except we modify his order providing the transfer of lien to bond by striking the following language at the end of the first sentence in paragraph 4 of said order:
# # * * * *
“ * * * if it shall be finally determined in this litigation that plaintiffs owe the defendant Sam Fuchs the money which he has alleged herein that is due and owing tó him by plaintiffs; and if it is determined that such money is not due and owing to the defendant Sam Fuchs by plaintiffs, then such bond shall be null and void. * * *
And, as necessary, the bond filed pursuant to this order shall also be amended accordingly.
The orders here under review are affirmed, as modified.